

114 S2073 IS: To designate the facility of the United States Postal Service located at 7715 Post Road in North Kingstown, Rhode Island, as the “Melvoid J. Benson Post Office Building”. 
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2073IN THE SENATE OF THE UNITED STATESSeptember 24, 2015Mr. Whitehouse (for himself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 7715 Post Road in North
			 Kingstown, Rhode Island, as the Melvoid J. Benson Post Office Building. 
	
		1.Melvoid J. Benson Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 7715 Post Road in North Kingstown, Rhode Island, shall be known and designated as the Melvoid J. Benson Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Melvoid J. Benson Post Office Building.